Case 2:20-cv-09091-PA-AS Document 63-15 Filed 08/23/21 Page 1 of 3 Page ID #:3200




                  EXHIBIT 21




                                                                                 224
                                                                De Lilly Decl. Ex. 21
     Case 2:20-cv-09091-PA-AS Document 63-15 Filed 08/23/21 Page 2 of 3 Page ID #:3201




        7-23-2021
    ALEX MCINTOSH
Shirley L. CSR No. 13784

  Exhibit 53




                                                                          TNC01160    225
                                                                     De Lilly Decl. Ex. 21
Case 2:20-cv-09091-PA-AS Document 63-15 Filed 08/23/21 Page 3 of 3 Page ID #:3202




                                                                     TNC01161    226
                                                                De Lilly Decl. Ex. 21
